Title: Cash Accounts, October 1766
From: Washington, George
To: 



[October 1766]



Cash


Octr 29—
To Dollars of Mr Alexr Ross for 10 M Shings. viz. 30 @7/6
11. 5.0



To Cash of Mr Robt Adam
25. 0.0


30—
To Ditto of Colo. Fairfax
1. 0.0


Contra


Octr 8—
By Charity
0.12.6



By boys Expences to Frederick
0. 3.0


12—
By Mrs [Frances] Colvil
10. 0.0


19—
By Potatoes
0. 3.0



By Jno. Sheridine for a small Canoe
1. 0.0



By Isaac Jackson (sent by Mr Frans Dade) for fulling 10½ yds Cloth &ca
1. 0.0


20—
By Jno. Beedy—sent by his Wife
2. 0.0


30—
By Exps. at Dumfries
1. 5.0


31—
By repairs to my Harness by Mr [William] Houston
0.12.6



By 1 pr Knee buckles &ca
0. 0.7 1/2


